Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 7/15/22 in response to the Office Action of 4/15/22 are acknowledged and have been entered.
	Claims 1, 2, 4, 6, 8, 10, 19, 31, 33, 64, 65, 71-73, 81, 82, 86, 87, 89, and 90 are pending and are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 112
Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites “The method of claim 1, wherein the quantification comprises….”  There is insufficient antecedent basis for “the quantification” in the claim.
In an effort to expedite prosecution, it is noted either of the following amendments to claim 71 would obviate this rejection:
“The method of claim 1, wherein the  method further comprises….”  
“The method of claim 1,  further comprising….”  
“The method of claim 2, wherein the quantification comprises….”  

Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 10, 19, 31, 33, 64, 65, 72, 73, 81, 82, 86, 87, 89, and 90 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642